Citation Nr: 1507190	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  10-33 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than February 23, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 10 percent for PTSD prior to March 31, 2014, and a rating higher than 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Robert W. Gillikin, II, Esquire


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD with an evaluation of 10 percent disabling effective February 23, 2009.  An August 2014 rating decision granted a 30 percent rating effective March 31, 2014.

Although he originally requested a hearing before the Board, the Veteran, through counsel, withdrew his request in August 2014.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in a December 2002 rating decision, of which the Veteran was notified by letter dated the same month, and which he did not appeal.  No new or material evidence was received within one year after the date of the notification of that decision.

2.  The Veteran has not asserted that the December 2002 rating decision contains clear and unmistakable error.

3.  The Veteran's application to reopen his claim of entitlement to service connection for PTSD was received by VA on February 23, 2009.

4.  Prior to April 21, 2011, the Veteran's PTSD caused no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

4.  Beginning April 21, 2011, the Veteran's PTSD caused no more than occupational and social impairment with reduced reliability and productivity.  
CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 23, 2009 for a grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400(r) (2014).

2.  The criteria for an initial disability rating of no more than 30 percent for PTSD prior to April 20, 2011, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for a disability rating of no more than 50 percent for PTSD from April 21, 2011, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist
  
      A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The Veteran's appeal arises from disagreement with the effective date and initial disability rating assigned following the grant of service connection.  Once service connection is granted and the claim is substantiated, additional VCAA notice is not required, and any defect in that notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

      B.	 Duty to Assist

VA also has a duty to assist the Veteran in the development of the claim.  

      1.  Duty to Obtain Records

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

		2.  Duty to Provide Examination/Opinion

VA conducted examinations of the Veteran in connection with his PTSD claim in March 2010 and March 2014.  These examinations evaluated the nature, extent, severity and manifestations of his PTSD by conducting complete physical examinations, recording the Veteran's subjective complaints, and offering opinions as appropriate.  Thus, the Board finds that these examinations are adequate for ratings purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, neither the Veteran nor his representative has indicated that his PTSD has worsened since the March 2014 VA examination, nor does the record indicate a worsening.  As such, remand is not required for a more current examination.  

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide his claims, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of these issues.  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims, and he will not be prejudiced as a result of the Board proceeding to the merits of his claims.
II.  Earlier Effective Date of Service Connection

The Veteran asserts that an effective date earlier than February 23, 2009 is warranted for the grant of service connection for PTSD, because his claim was ultimately granted as a result of a change in the law, and thus, the effective date should relate back to his initial application for VA compensation received October 25, 2001.  See June 2014 Informal Brief.  

By way of background, the Veteran originally submitted a service connection claim for PTSD, which was received on October 25, 2001.  This claim was denied in a December 2002 rating decision because the record did not contain sufficient evidence to support two elements of service connection:  (1) that he had a current diagnosis of PTSD, and (2) that he suffered an in-service injury or event related to his PTSD.  See December 2012 Rating Decision; see also August 2009 Rating Decision.  The Veteran was notified of the December 2002 Rating Decision by letter dated the same month.  He did not submit a Notice of Disagreement (NOD), and no additional evidence was physically or constructively associated with the claims file within one year of the December 2002 rating decision.  As such, the decision became final.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Along with his February 23, 2009 informal claim to reopen his previously denied claim for service connection for PTSD, the Veteran submitted new evidence.  Pursuant to its duty to assist, VA obtained his VA treatment records showing treatment for psychiatric symptoms in January 2007, and a diagnosis of PTSD related to his service in March 2010.  See January 2007 Medical Record; see also March 2010 VA Examination Report.  Based on this new and material evidence, the RO reopened and granted the Veteran's claim for service connection for PTSD in a March 2010 rating decision.  See 38 C.F.R. § 3.156(a).

The effective date for a grant of service connection on the basis of the receipt of new and material evidence received after a final prior disallowance is (1) the date of receipt of the application to reopen, or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r)(2).  Here, the record shows that entitlement to service connection arose in the March 9, 2010 VA examination report, the first time it is factually ascertainable from the record that the Veteran had a diagnosis of PTSD attributed to his military service.  See Young v. McDonald, 766 F.3d 1348, 1352 (Fed. Cir. 2014) (holding that a medical diagnosis of PTSD was necessary to establish effective date for an award of service connection due to PTSD).  The Veteran's application to reopen was received on February 23, 2009.  Thus, the effective date could have been March 9, 2010, the later of the two dates.  Therefore, the Board finds that the February 23, 2009 effective date assigned for the grant of service connection for PTSD is proper.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); see also Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  
The Veteran, through counsel, argues that his effective date should be October 2001, because his claim was ultimately granted due to change in the applicable regulations concerning the verification of PTSD stressors.  See February, March, October 2013 & June 2014 Informal Briefs.  Without citation to any specific statute or regulation, counsel argues that the change in the regulations concerning the verification of PTSD stressors is grounds for allowing the grant of an effective date back to the date of the original claim for compensation.  See February, March, October 2013 & June 2014 Informal Briefs.  Unfortunately, the liberalizing law exception to the general rule concerning effect dates stated above does not assist the Veteran in this instance.  

Pursuant to 38 C.F.R. § 3.114, where compensation is awarded pursuant to a liberalizing law, the effective date of such award shall not be earlier than the effective date of such liberalizing law.  See 38 C.F.R. § 3.114(a).  Here, however, the provisions of 38 C.F.R. § 3.114(a) do not work to provide the Veteran with an effective date earlier February 2009.  VA amended its adjudication regulation at 38 C.F.R. § 3.304(f) governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where such stressors are related to "hostile military or terrorist activity," effective July 13, 2010.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (corrected by 75 Fed. Reg. 14092 (July 15, 2010)) (codified at 38 C.F.R. § 3.304(f)(3)).  Thus, the earliest effective date that can be granted pursuant to 38 C.F.R. § 3.114(a) in light of the 2010 liberalization of 38 C.F.R. § 3.304(f) is July 13, 2010, after the effective date currently assigned.  

Furthermore, the provision under which the Veteran was granted service connection, 38 C.F.R. § 3.304(f)(2), did not substantively change after his original claim for PTSD was adjudicated in December 2002.  According to 38 C.F.R. § 3.304(f), if the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, lay testimony alone may establish the occurrence of the claimed stressor if it is consistent with the circumstances, conditions or hardships of the veteran's service.  See 38 C.F.R. § 3.304(f)(2).  This provision has remained essentially unaltered since June 18, 1999.  See 64 Fed. Reg. 32808 (June 18, 1999, effective March 7, 1997)(codified at 38 C.F.R. § 3.304(f)).  

Finally, the Board notes that the Veteran's service connection claim for PTSD was not denied in 2002 due solely to a lack of verified stressors.  As stated above, the record shows that there was no evidence that the Veteran had PTSD or any other current mental disability at the time the December 2002 rating decision was issued.  There is no record that that he had been diagnosed with PTSD, was being treated for any mental disability (either by VA or a private health care professional), or exhibited symptoms of PTSD.  In short, the record was devoid of any evidence that the Veteran had a diagnosis of PTSD at any point between his separation from service, and the one year after the date of the notice of the December 2002 rating decision.  It was not until sufficient evidence of a PTSD diagnosis was obtained that service connection was (or could be) granted.  Thus, the Veteran is not entitled to an earlier effective date as a result of the change in regulations governing service connection for PTSD.

III.  Higher Ratings

The Veteran also appeals the RO's decision granting an initial rating of 10 percent for his service-connected PTSD, which was increased to 30 percent effective March 31, 2014 in an August 2014 rating decision.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating mental disorders, including PTSD, read as follows:

100 percent  Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

50 percent  Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

10 percent  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

As an initial matter, the Board observes that throughout the appeal, the Veteran has been diagnosed with anxiety disorder, depressive disorder, and PTSD.  His first diagnosis of PTSD appears in the March 2010 VA examination report, but earlier records indicate diagnoses of depressive disorder and anxiety disorder.  The Board is mindful that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, reasonable doubt dictates that such signs and symptoms will be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Although some records indicate that the Veteran's depression and anxiety might be related to his chronic pain (for which he is not service-connected), when there is insufficient clinical evidence to show such a distinction between the Veteran's service-connected PTSD and his other diagnosed psychiatric disorders, the Board will consider all his psychiatric symptomatology as part of his service-connected disorder for rating purposes.  See Mittleider, 11 Vet. App. at 182, citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).   

The Board finds that prior to April 21, 2011, the Veteran's disability picture more nearly approximated the criteria for an initial 30 percent rating, but no higher.  The Board finds that the Veteran's disability picture prior to April 21, 2011, did not more nearly approximate a 50 percent disability rating because he did not regularly exhibit the signs or symptoms of cognitive impairment that are exemplified in connection with that rating, and did not exhibit occupational and social impairment with reduced reliability and productivity due to the type and severity of symptoms associated with that rating.  Although the Board notes that an October 2009 treatment record contained a GAF score of 55, the symptomatology described does not more nearly approximate the criteria for a rating in excess of 30 percent.  

In this regard, the October 2009 treatment record and the March 2010 VA examination report noted that the Veteran experienced anxiety, depressive symptoms, occasional feelings of helplessness, intrusive ideation/disturbing dreams associated with active duty, avoidance behavior, and irritability.  The record shows that he exhibited significant difficulties with sleep, but those difficulties were reported to be frequently due to pain stemming from a non service-connected back injury.  See October 2009 Medical Record; see also March 2010 VA Examination Report.  

In assigning a GAF of 70, which is reflective of some mild symptoms or some difficulty in social or occupational functioning, but generally functioning pretty well; the March 2010 VA examiner described the Veteran's symptomatology in more detail, to include the impact it had on his daily life and employment, which indicated symptomatology commensurate with a 30 percent rating.  In particular, the Veteran's mood was reported to be within normal limits with no impairment of thought processes or communication.  There were no delusions, hallucinations, panic attacks, or suicidal/homicidal thinking.  His speech was normal, his hygiene was adequate, and there was no obsessive compulsive behavior.  He did have some mild difficulty with short term memory.  He denied excessive anxiety, but reported a depressed mood, much of which was related to his ongoing chronic pain issues and related disability.  The Veteran denied severe problems with impulse control or outbursts.  He had sleep problems, which the examiner related to his chronic pain issues because the Veteran reported that he could not get comfortable.  The diagnoses were depressive disorder not otherwise specified, secondary to physical health and chronic pain issues and PTSD.  

The Veteran reported working for 20 years at a manufacturing plant and then in construction.  He reported having an excellent work record, to include attendance.  The Board observes that the Veteran lost his manufacturing job due to a possession of marijuana charge, and quit working in 2007 secondary to his chronic pain.  The Veteran did not describe having mental health problems in the workplace.  The Veteran was married over 37 years and reported that he got along with his wife, had regular contact with his relatives, had friends that he socialized with, and stayed busy with a number of activities and leisure pursuits.  Thus, occupational and social impairment with reduced reliability and productivity was not shown.  Additionally, the March 2010 VA examiner opined that the Veteran was only mildly affected overall by his PTSD symptoms, but that his primary difficultly seemed to be depression related to chronic pain issues.  The Board finds this opinion probative because it was based upon an examination of the Veteran, a review of the relevant history, a thorough discussion of his symptomatology, and the impact of such on his daily life and employability.  As such, the Board finds the examiner's opinion probative as to the severity of the Veteran's PTSD symptoms at that time.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, based on all of the evidence, the Board finds that the Veteran's PTSD symptomatology more nearly approximates the criteria for a 30 percent rating prior to April 21, 2011.  38 C.F.R. §§ 4.7, 4.130 DC 9411.

The evidence of record reflects that beginning April 21, 2011, the Veteran's disability picture more nearly approximated a 50 percent disability rating, but no higher.  A medical report from that date noted that he exhibited tangential thought processes and rapid speech.  Additionally, the April 21, 2011 medical report noted that he exhibited impulsivity, poor self-control, anxiety and agitation.  The provider assigned a GAF score of 55, and stated that the Veteran exhibited moderate impairment of social, family and occupational impairment.  This is the first point in the record in which the Veteran exhibited any impairment in speech (rapid), impulse control or abstract thinking (but his thought content was noted to be appropriate) during the appeal period.  The medical reports from the sessions that followed in 2011 show continued symptoms of irritability and angry outbursts, which negatively affected his relationship with his spouse.  See April, May, June & December 2011 Medical Records.  Moreover, the Veteran's treating provider consistently assigned GAF scores of 55 based on the symptoms he reported and exhibited at his treatment sessions.  Thus, the Board finds that the Veteran's PTSD symptomatology more nearly approximated the criteria for a 50 percent rating from April 21, 2011.  

The Board further finds that the Veteran's disability picture has not more nearly approximated the criteria for a 70 percent or higher at any point during the appeal period.  The Veteran has not exhibited occupational and social impairment in most areas (such as work, family relations, judgment, thinking or mood), or total occupational and social impairment during the appeal period.  In this regard, the March 2014 VA examiner noted that the Veteran had problems with concentration, depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  The Veteran had good grooming and hygiene, appropriate affect but a bit tense at times, clear and fluent speech, logical and goal directed thought processes, appropriate thought content, grossly intact immediate and remote memory, reality testing within normal limits, and fair insight and judgment.  The Veteran denied hallucinations, delusions, suicidal ideation, and homicidal ideation.  

Importantly, the March 2014 examiner concluded that the Veteran had occupational and social impairment due to mild or transient symptoms, which decrease his work efficiency and ability to perform occupational tasks.  Other than generalized statements that his PTSD has had a "moderate" effect on his occupation, there is no evidence in the record that the Veteran has had any specific issues or problems at work as a result of his PTSD.  The Board finds it significant that the March 2014 VA examiner noted that the Veteran had not worked since 2007 due to "physical problems."  Additionally, the Veteran has been able to maintain relationships with his wife and siblings.  He reported having close relationships with his siblings and speaks to them on the phone, even though they do not live geographically close to him.  While he has had increasing and significant conflict with his wife over the years, he reported that they got along reasonably well.  Moreover, even though he reported instances of violence with his spouse, which his spouse has initiated, there is no evidence that any of his treating health care providers or the VA examiners believed that he posed a persistent danger of hurting himself or others.  The Veteran reported fixing cars with his friends, and that he and his wife occasionally go out to eat.  He reported that he stopped being active in social clubs due to inactivity in the chapters.  See March 2014 VA Examination Report.  As such, the Board finds that the Veteran's disability picture has not more nearly approximated the criteria for a 70 percent rating or a 100 percent rating at any point during the appeal period.  38 C.F.R. §§ 4.7, 4.130 DC 9411.

IV.  Extraschedular Consideration

VA must refer a claim for consideration of an extraschedular rating where a veteran's service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2014).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board finds that the rating criteria contemplate the Veteran's disability.  The rating criteria in the schedule reasonably describe the Veteran's symptomatology, as set forth in detail above.  The rating criteria also provide for additional or more severe symptoms than currently shown by the evidence.  Additionally, he has not argued that the severity and symptomatology of his PTSD are not reasonably contemplated by the rating schedule.  Therefore, the Board finds that he does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

V.  Unemployability Consideration

Finally, the Board finds that the record does not reasonably raise the issue of whether the Veteran is incapable of obtaining and maintaining substantially gainful employment due to his service connected PTSD.  According to Rice v. Shinseki, 22 Vet. App. 447 (2009), a veteran's claim for a higher rating may require a determination as to whether he is entitled to a total disability rating based on individual unemployability (TDIU).  Although the record contains some evidence that the symptoms of his PTSD would negatively impact his job performance, the Board finds that there is insufficient evidence in the record to support a finding that the Veteran is incapable of obtaining and maintaining gainful employment due to these symptoms.  During his March 2010 VA examination, he reported having a very good work history, including good performance and attendance.  Moreover, the March 2014 VA examiner opined that the severity of his current PTSD symptoms would result in only mild to moderate disruptions in his work functioning.  As such, the Board finds that the issue of TDIU has not been reasonably raised by the record and thus is not within the scope of the appeal.  








	(CONTINUED ON NEXT PAGE)
ORDER

An earlier effective date for service connection for PTSD prior to February 23, 2009, is denied.

An initial rating of 30 percent, but no higher, for PTSD prior to April 21, 2011, is granted, subject to the law and regulations governing payment of monetary benefits.  

A rating of 50 percent, but no higher, for PTSD from April 21, 2011, is granted, subject to the law and regulations governing payment of monetary benefits.  



____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


